Citation Nr: 0817471	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  07-01 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of hepatitis 
C.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to October 
1985.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of hepatitis or any 
symptoms reasonably attributable thereto.

2.  Hepatitis C was not diagnosed until 2003, many years 
after service.

3.  The veteran has acknowledged potential hepatitis C risk 
factors, including body tattooing, body piercing, intranasal 
cocaine use, multiple sexual partners, and diabetic syringe 
use.    

4.  The veteran's hepatitis C is not related to active 
service, including any in-service risk factor.


CONCLUSION OF LAW

Residuals of hepatitis C were not incurred in or aggravated 
by the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In the present case, the veteran is claiming entitlement to 
service connection for hepatitis C.  Specifically, he 
contends that he was exposed to the hepatitis C virus during 
service when he was exposed to a vaccination injection gun or 
"air gun."  

As to the requirement of a current disability, there is 
competent medical evidence of past treatment for hepatitis C.  
While he is not receiving treatment at the present, the 
medical evidence indicates that hepatitis C was initially 
diagnosed in May 2003 by a private physician, and a more 
recent February 2007 VA examination report also reflected a 
diagnosis of hepatitis C.  Therefore, hepatitis C has been 
shown.  

Major risk factors for the hepatitis C virus include receipt 
of blood or blood products before 1992; intravenous drug use; 
occupational exposure to contaminated blood or fluids via 
employment in patient care or clinical laboratory work; high 
risk sexual practices; intranasal cocaine; hemodialysis; 
organ transplants; and body piercing or tattooing.  Veterans 
Benefits Administration (VBA) All Station Letter 98-110 
"Infectious Hepatitis" (November 30, 1998).  

Turning to the issue of risk factors, service medical records 
that the veteran received body tattooing while on active 
duty.  Specifically, he did not apparently have any tattoos 
in January 1983, seven months prior to entrance into service; 
however, during his separation examination in June 1985, the 
examiner noted two tattoos, one located on the right upper 
arm and another on the left forearm.  This suggests that he 
may have received the tattoos while on active duty.

Further, despite receiving in-service tattoos, the veteran 
contends that the only possible time he could have been 
exposed to the hepatitis C virus was when he received in-
service vaccinations with an injection gun.  Specifically, he 
alleges that use of the air gun caused bleeding and "tore 
his right arm," causing a visible scar.  

Even assuming that inoculations were made with an air gun, 
there is no evidence that the veteran sought treatment or 
complained of any injury related to the air gun.  This weighs 
against his statements of the level of injury sustained by 
the air gun.  Further, when he was initially diagnosed with 
hepatitis C, he did not list the injection gun as one of the 
possible risk factors.  

However, there is no question that the service medical 
records did not show complaints of, treatment for, or a 
diagnosis of hepatitis C, or any symptoms reasonably 
attributable thereto.  Nonetheless, it is common medical 
knowledge that hepatitis C was not recognized prior to the 
late 1980s.   

Post-service records reflect that the veteran was diagnosed 
with hepatitic C in 2003.  As to risk factors, VA treatment 
records from September 2005 identify past and present risk 
factors for hepatitis C including tattooing, body piercing, 
and nasal cocaine use.  Despite the detailed list of risk 
factors in the September 2005 treatment report, his alleged 
exposure to a vaccination air gun was not identified by the 
veteran as a possible cause until April 2006.

Further, the Board acknowledges that a September 2005 
treatment entry indicates that the veteran was discharged 
from military service due to some injectable drug use, which 
is another potential risk factor for hepatitis C.  However, 
service personnel records indicate that he was barred from 
enlistment not because of injectable drugs but from two 
incidents of marijuana use, which is not a noted risk factor 
for exposure to the hepatitis C virus.  

Additionally, the September 2005 treatment history reflecting 
injectable drug use is contradicted by previous and 
subsequent medical histories provided by the veteran.  For 
instance, in September 2003 and February 2007, he expressly 
denied ever having used intravenous drugs, and in September 
2005 and December 2005, several other hepatitis C risk 
factors are identified, but there is no mention of injectable 
drug use.  

Because his denial of injectable drug use is repeated 
throughout the case file and is corroborated by service 
personnel records, the Board finds it to be more probative 
than the single mention of injectable drug use in the 
September 2005 treatment entry.

Nonetheless, even considering that hepatitis C was first 
identified as a separate medical disorder in 1988, the fact 
that the veteran was not diagnosed with hepatitis C until 
2003 is too remote in time to support a finding of in-service 
onset, particularly given the lack of continuity of symptoma-
tology.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim). 

However, given the potentially long period between exposure 
and manifestations of the disorder, the Board places the 
greater probative weight on a VA examination undertaken in 
February 2007 to specifically address the issue of causation.  
At that time, the VA examiner opined that the cause of the 
veteran's hepatitis C was impossible to determine without 
resorting to mere speculation.  

The exact cause of hepatitis C could not be determined 
without speculation because multiple risk factors were 
identified by veteran and noted by the VA examiner.  
Unfortunately, the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board finds this opinion to be highly probative as the 
examiner had the claims file for review, conducted a complete 
examination, and reported a history as provided by the 
veteran.  There is no basis to conclude that the examiner 
misstated any facts or was not aware of the full medical 
history.  Therefore, the Board places significant weight on 
this examination and opinion.  Of note, there is no 
contradictory opinion of record.
 
Next, the Board has considered the veteran's statements that 
the current diagnosis of hepatitis C is related to active 
service.  Although he asserts that he was exposed to the 
virus while in service, his assertions are not probative 
because he is not shown to have the training, expertise, or 
experience to provide the etiology of the hepatitis C virus.  

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 
5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 
482 (1992).  

However, the veteran has offered only his own unsubstantiated 
opinion of the possibility of a medical connection.  The 
service medical records show no problems with his 
vaccinations, and none of his treating physicians has ever 
indicated that the veteran's hepatitis C exposure was the 
result of the type of device used for in-service 
immunizations.  

For these reasons, the Board finds that the weight of the 
competent evidence indicates that there is no causal 
relationship between the veteran's current diagnosis of 
hepatitis C and active duty.  In conclusion, the Board finds 
that equipoise is not shown, and the benefit of the doubt 
rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  As the weight of the evidence is against the 
veteran's claim for service connection for hepatitis C, the 
Board is unable to grant the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in October 2005 and November 2005 that 
fully addressed all four notice elements and were sent prior 
to the initial RO decision in this matter.  The letters 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  He was also asked to submit any and all evidence 
in his possession pertaining to the claim. 

There is no allegation from the veteran or his representative 
that he has any evidence in his possession that is needed for 
full and fair adjudication of this claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board notes that he received follow-up VCAA notice in May 
2006.  While not provided prior to the initial adjudication, 
the claim was subsequently readjudicated in an October 2006 
statement of the case and an August 2007 supplemental 
statement of the case.  Consequently, the Board finds that 
the duty to notify has been satisfied.    

With respect to the Dingess requirements, in May 2006, the RO 
provided the veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  Moreover, because the service 
connection claim is being denied, and no effective date will 
be assigned, the Board finds that there can be no possibility 
of any prejudice to the veteran under the holding in Dingess.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO has obtained VA treatment records and 
service records, and the veteran and his representative 
submitted statements and a written brief in support of his 
claim.  Additionally, a specific VA medical opinion pertinent 
to the issue on appeal was obtained in February 2007.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Therefore, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for residuals of hepatitis C is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


